     Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 1 of 10 PageID #:499




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PENNY JO MUNAO,                               )
                                              )
                                              )
       Plaintiff,                             )
                                              )               No. 20 C 5235
       v.                                     )
                                              )               Judge Jorge L. Alonso
COUNTRY PREFERRED                             )
INSURANCE COMPANY,                            )
                                              )
       Defendant.                             )

                          MEMORANDUM OPINION AND ORDER

       Believing her car insurer shorted her $76 when it paid her collision claim, plaintiff Penny

Jo Munao (“Munao”) filed in the Circuit Court of Kane County a two-count, purported-class-

action complaint alleging breach of contract and unjust enrichment. After removing the case to

this court, defendant filed a motion to dismiss.1 For the reasons set forth below, the Court grants

the motion to dismiss.

I.     BACKGROUND

       The following facts are primarily from plaintiff’s complaint, which the Court takes as

true. The quoted portions of plaintiff’s insurance policy are from the policy attached to

defendant’s motion to dismiss. 2



1
  The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(d). This is a purported
class action, and the class includes at least 100 members. [Docket 16 at ¶ 60]. The amount in
controversy exceeds $5,000,000.00. [Docket 16 at ¶ 59]. Defendant is a citizen of Illinois (its
State of incorporation and the location of its principal place of business). [Docket 16 at ¶ 71].
Defendant has identified at least one class member who is a citizen of a state other than Illinois.
[Docket 17].
2
 In her complaint, plaintiff alleges that she was covered by policy number P12A8664065.
[Docket 16-1 at ¶ 31]. She attached to her complaint an affidavit stating that she was unable to
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 2 of 10 PageID #:500




       On or about July 22, 2018, plaintiff’s 2001 Acura MDX was involved in a collision that

resulted in a total loss of the vehicle. At the time of the collision, plaintiff’s vehicle was covered

by an insurance policy issued by defendant Country Preferred Insurance Company (“Country” or

defendant). Specifically, plaintiff’s vehicle was covered by policy P12A8664065 (the “Policy”)

for the period of May 15, 2018 to November 15, 2018. Under the Policy, plaintiff had a $500

deductible for collision coverage.

       The Policy states, among other things:

       SECTION 4-
       PHYSICAL DAMAGE INSURANCE
                                               * * *
       Collision, Coverage F
       … we will pay for collision damage to your insured vehicle or a nonowned
       vehicle, but only to the extent the loss in each accident exceeds the deductible
       stated on the declarations page.
                                               * * *
       Definitions, Section 4

               1.    Loss. In Section 4 only, loss means the theft, or direct and
                     accidental damage to an insured vehicle or nonowned vehicle,
                     including its equipment.
                                           * * *
       Conditions, Section 4
                                           * * *
             2.      Limit of Liability

                       a.      Our limit of liability for a loss will be the lesser of the
                               following:

                               (1) The sum specified on the declarations page;

                               (2) $500 for damages to a trailer you do not own;



attach to her complaint a copy of her actual policy, because she was unable to locate it. [Docket
16-1 at 41]. Defendant attached a copy of plaintiff’s actual policy to its motion to dismiss.
[Docket 10-5]. The Court may consider the copy defendant attached, because it is referred to in
plaintiff’s complaint and is central to her claim that defendant breached the policy. Equal
Employment Opportunity Comm’n v. Concentra Health Services, Inc., 496 F.3d 773, 778 (7th
Cir. 2007).

                                                  2
      Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 3 of 10 PageID #:501




                               (3) The actual cash value of the stolen or damaged part or
                               vehicle; or

                               (4) The cost to repair or replace stolen or damaged parts
                               with parts of like kind and quality.

                                         * * *
                       d. We will determine actual cash value by applying a deduction to
                       the replacement cost of the part or vehicle for the following at the
                       time of loss:

                               (1) The decrease in value of the part due to wear,
                               deterioration, or obsolescence; and

                               (2) The decrease in value of the vehicle due to age and
                               physical condition (wear, missing parts, rust, unrepaired
                               damage, etc.).

(Policy at 10-12/Docket 10-1 at 14-16).

        Plaintiff made a claim under the Policy, and defendant paid a cash settlement on or about

July 27, 2018. [Docket 16-1 at p. 4 n. 2 & p. 22]. Defendant valued the car at $4,593.00. To

that amount, defendant added 7.0% sales tax and $120 for “applicable title and license transfer

fees.” After subtracting the deductible, defendant paid plaintiff $4,534.51.

        Plaintiff alleges that “[a]t the time [she] purchased her replacement vehicle,” the

applicable title and license transfer fee was actually $196.00, not the $120 defendant paid her.

[Complt. ¶ 62/Docket 16-1 at ¶62]. She alleges that defendant underpaid her by $76.

        Based on these allegations, plaintiff filed a purported class-action complaint, in which she

asserts claims for breach of contract and unjust enrichment. Defendant moves to dismiss.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a



                                                 3
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 4 of 10 PageID #:502




complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but

mere conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as

they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018). Conclusory allegations “are not entitled to

be assumed true,” nor are legal conclusions. Iqbal, 556 U.S. at 680 & 681 (noting that a “legal

conclusion” was “not entitled to the assumption of truth[;]” and rejecting, as conclusory,

allegations that “‘petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

[him]’ to harsh conditions of confinement”). The notice-pleading rule “does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at

678-679.

       Where a plaintiff alleges a breach of contract, a district court “may determine [the

contract’s] meaning as a matter of law” if “the contract is unambiguous.” McWane, Inc. v. Crow

Chi. Indus., Inc., 224 F.3d 582, 584 (7th Cir. 2000). An “unambiguous contract controls over

contrary allegations in the plaintiff’s complaint.” McWane, 224 F.3d at 584.




                                                 4
       Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 5 of 10 PageID #:503




III.     DISCUSSION

         A.     Breach of contract

         In Count I, plaintiff asserts that defendant breached the Policy. Under Illinois law,

“insurance disputes are governed by general contract principles[.]” Sigler v. GEICO Casualty

Co., 967 F.3d 658, 660 (7th Cir. 2020). A court “must construe the policy as a whole and ‘take

into account the type of insurance purchased, the nature of the risks involved, and the overall

purpose of the contract.” Windridge of Naperville Condo. Ass’n v. Philadelphia Indem. Ins. Co.,

932 F.3d 1035, 1039 (7th Cir. 2019) (quoting Travelers Ins. Co. v. Eljer Mfg., Inc., 197 Ill.2d

278, 757 N.E.2d 481, 491 (Ill. 2001)).

         Plaintiff’s theory of the case is that defendant breached the Policy by paying $120 for

transfer and title fees when it was obligated to pay $196. Plaintiff makes several arguments to

support this theory.

         First, plaintiff argues that the Policy “promises to pay to ‘repair or replace’ a vehicle

damaged by collision” (Plaintiff’s Brief at 4/Docket 19 at 4) and that the language “repair or

replace” necessarily includes the cost of transfer and title fees. This argument misquotes the

Policy, which does not promise to pay to “repair or replace” anything, let alone a vehicle. In

Section 4’s Limit of Liability provision, the Policy limits defendant’s liability to the lesser of

four options, including the “actual cash value of the stolen or damaged parts or vehicle” or the

“cost to repair or replace stolen or damaged parts with parts of like kind and quality.” (Policy at

12/Docket at 10-1 at 16) (emphasis added). The “repair or replace” language applies only to

damaged parts, not to the entire vehicle. In any case, it is a limit of liability, not a grant of

coverage. Sigler, 967 F.3d at 660.




                                                   5
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 6 of 10 PageID #:504




        Plaintiff next argues that the limit of liability to “actual cash value” means defendant

must pay the transfer and title fees, which, according to plaintiff, are necessarily included in the

cost of replacing the car. This argument runs headlong into Sigler, a decision the Seventh Circuit

issued the same day plaintiff filed her complaint. The plaintiff in Sigler (much like this plaintiff)

argued that a policy provision limiting liability to “actual cash value” meant the defendant was

obligated to pay title and tag transfer fees (which Munao also seeks) and sales tax. The Seventh

Circuit rejected the argument, explaining:

        This argument misconstrues a limitation on liability as a promise to pay. Put
        slightly differently, [plaintiff] mistakes a liability ceiling for a floor. The Limit of
        Liability section of the policy doesn’t promise to pay these costs regardless of
        whether the insured incurs them; it simply describes the most that GEICO will
        pay in the event of a covered loss. To repeat: the coverage-granting language
        says only that GEICO will pay for the ‘collision loss to the owned or non-owned
        auto,’ with ‘loss’ defined as ‘direct and accidental loss of or damage to’ an
        insured vehicle or ‘[o]ther insured property.’

Sigler, 967 F.3d at 660.

        As in Sigler, the grant-of-coverage language in this Policy does not promise to pay

transfer and title fees. Rather, the Policy says, “we will pay for collision damage to your insured

vehicle or a nonowned vehicle, but only to the extent the loss in each accident exceeds the

deductible.” The Policy goes on to define loss as “the theft, or direct and accidental damage to

an insured vehicle or nonowned vehicle, including its equipment.” The Limitation of Liability

to “actual cash value” sets the maximum payable under the Policy. It is not a grant of coverage;

it is not a promise to pay. 3



3
  Plaintiff seems to think this case is different from Sigler, because “actual cash value” is
not defined in the Policy. The Court disagrees. First, the Policy states how actual cash
value will be determined, and fees are not mentioned in that explanation. (Policy at
12/Docket 10-1 at 16) (“We will determine actual cash value by applying a deduction to
the replacement cost of the part or vehicle for the following at the time of loss: . . . (2)
The decrease in value of the vehicle due to age and physical condition (wear, missing

                                                   6
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 7 of 10 PageID #:505




       Next, plaintiff argues that a provision of the Illinois Administrative Code covering

transfer fees is incorporated into the Policy. (Plaintiff’s Brief at 9/Docket 19 at 9). The Court

agrees. As the Seventh Circuit explained in Sigler:

       An Illinois insurance regulation specifically addresses when an auto-insurer must
       pay sales tax and title and tag transfer fees in a total-loss claim, and the regulation
       is incorporated into the policy as a default term as a matter of law.

Sigler, 967 F.3d at 661 (emphasis added). The Illinois Administrative Code, in turn, provides:

       If a cash settlement is provided, and, if within 30 days after the receipt of the
       settlement by the insured, the insured purchased or leased a vehicle, the company
       is required to reimburse the insured for the applicable sales taxes and transfer and
       title fees incurred on account of the purchase or lease of the vehicle, but not
       exceeding the amount payable on account of the value of the total loss vehicle. . .
       . If the insured cannot substantiate such purchase and payment of such taxes and
       fees, by submission to the company of appropriate documentation within 33 days
       after the receipt of settlement, the company shall not be required to reimburse the
       insured for the sales taxes or transfer or title fees. In lieu of this reimbursement
       procedure, the company may directly pay the required amounts of sales taxes and
       transfer and title fees to the insured at the time of settlement.

50 Ill.Adm.Code § 919.80(c)(3)(A)(i) (emphasis added). In Sigler, the Seventh Circuit

explained:

       The use of the word ‘reimburse’ is telling. The regulation mandates payment of
       these costs if and only if the insured (1) has purchased or leased a vehicle within
       30 days of receiving a cash settlement and incurred applicable sales taxes and fees
       and (2) substantiates the purchase and payment of those taxes and fees within 33
       days after the receipt of the settlement.

Sigler, 967 F.3d at 661. The Seventh Circuit affirmed dismissal of the complaint in Sigler,

because the plaintiff had not alleged that she purchased a vehicle within 30 days of receiving her

settlement and that she substantiated the payment within 33 days.




parts, rust, unrepaired damage, etc.).”). In any case, the “actual cash value” provision is a
limit on liability (i.e., a ceiling), not a grant of coverage (i.e., a floor).



                                                 7
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 8 of 10 PageID #:506




       Munao has not alleged those things, either. Instead, plaintiff alleges that “[a]t the time

that Plaintiff purchased her replacement vehicle, the total applicable ‘title and license transfer

fees’ for a standard vehicle in Illinois was $196.00.” (Complt. ¶ 62/Docket 16-1 at ¶ 62). This is

an admission that plaintiff did not purchase her replacement vehicle until after the fees increased

on July 1, 2019 (which means she did not purchase the vehicle within 30 days after the July 27,

2018 cash settlement). The Illinois Code sets out the transfer and title fees, and the cost for a

certificate of title, prior to July 1, 2019 was $95. 625 ILCS 5/3-821(a). The cost for a certificate

of title after July 1, 2019 was $150. 625 ILCS 5/3-821(a). The cost for a transfer of registration

was $25 before and after July 1, 2019. 625 ILCS 5/3-821(a). By alleging the cost was $196 at

the time she purchased a replacement vehicle, plaintiff has admitted her purchase was after July

1, 2019, i.e., plaintiff has admitted she did not purchase a vehicle within 30 days after the cash

settlement.

       In any case, plaintiff cannot prevail, because the Administrative Code goes on to state

that, “[i]n lieu of this reimbursement procedure, the company may directly pay the required

amounts of sales taxes and transfer and title fees to the insured at the time of settlement.” 50

Ill.Adm.Code § 919.80(c)(3)(A)(i). That is exactly what plaintiff alleges defendant did here.

When defendant paid the settlement, it included $120 for transfer and title (Complt ¶ 60/Docket

16-1 at ¶ 60), which is exactly what the statutory fees were at the time defendant paid the

settlement on or about July 27, 2018, as well as for the 30 days after (625 ILCS 5/3-821(a)).

Plaintiff’s allegations establish that defendant complied with § 919.80(c)(3)(A)(i) of the Illinois

Administrative Code.




                                                  8
    Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 9 of 10 PageID #:507




       Plaintiff has not stated a claim for breach of contract, and the defect is not curable.

Furthermore, it is clear from the Policy and plaintiff’s allegations that defendant has not

breached the Policy, as a matter of law. Count I is dismissed with prejudice.

       B.      Unjust enrichment

       In Count II, plaintiff asserts a claim for unjust enrichment. Defendant argues that

plaintiff’s claim for unjust enrichment cannot stand in the face of the Policy. The Court agrees.

Plaintiff did not respond to defendant’s motion to dismiss as to the unjust enrichment claim, so

she has waived any arguments she could have made.

       As defendant points out, under Illinois law, a party cannot recover for unjust enrichment

in the face of a contract. Cohen v. American Sec. Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013); see

also People ex rel. Hartigan v. E&E Hauling, Inc., 153 Ill.2d 473, 497 (Ill. 1992) (“where there

is a specific contract which governs the relationship of the parties, the doctrine of unjust

enrichment has no application.”) (citation omitted). That is because unjust enrichment is an

equitable claim that “is only available when there is no adequate remedy at law.” Cohen, 735

F.3d at 615. A plaintiff can plead in the alternative “as follows: (1) there is an express contract,

and the defendant is liable for breach of it; and (2) if there is not an express contract, then the

defendant is liable for unjustly enriching himself at my expense.” Cohen, 735 F.3d at 615.

Plaintiff comes close to pleading in the alternative. She alleges that, if there is no “contractual

provision” that “expressly governs the claim,” then defendant was unjustly enriched. [Docket

16-1 at ¶ 83]. The question, though, is not whether the contract contains a provision that says

what plaintiff wishes it said; the question is whether a contract exists. Here, it is clear from

plaintiff’s allegations (and her affidavit), as well as from the Policy attached to defendant’s




                                                   9
   Case: 1:20-cv-05235 Document #: 21 Filed: 04/19/21 Page 10 of 10 PageID #:508




motion to dismiss, that a contract (namely, the Policy) exists. Plaintiff has no claim for unjust

enrichment.

       Count II is dismissed with prejudice.

IV.    CONCLUSION

       For the reasons set forth above, the Court grants defendant’s motion [9] to dismiss. The

Court dismisses Counts I and II with prejudice. Civil case terminated.


SO ORDERED.                                           ENTERED: April 19, 2020




                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                10
